                Case 20-10883      Doc 38-1    Filed 03/27/20    Page 1 of 1



                              CERTIFICATE OF SERVICE


I hereby certify that on the 27th day of March 2020, I reviewed the Court’s CM/ECF system and
it reports that an electronic copy Debtor’s Objection to Trustee’s Application to Employ Real
Estate Agent and Request for Hearing will be served electronically by the Court’s CM/ECF
system on the following:


Gary A. Rosen
Chapter 7 Trustee
One Church Street
Suite 800
Rockville, MD 20850




                                           Respectfully Submitted,


                                           /s/Sari K. Kurland
                                           Sari Karson Kurland, Esq.
                                           The Kurland Law Group
                                           211 Jersey Lane
                                           Rockville, MD 20850
                                           Email: skurland2@comcast.net
                                           Attorney for Debtors
